Dismissed and Memorandum Opinion filed January 20, 2011.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01136-CV
____________
 
JAMES ELMO CANION, Appellant
 
V.
 
DAVID R. MURPHY, Appellee
 

 
On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 1982-46741
 

 
MEMORANDUM 
OPINION
This is an attempted appeal from an order signed October 21,
2010.  The clerk’s record was filed December 28, 2010.  
Generally, appeals may be taken only from final judgments.  Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory
orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  
Appellant is attempting to appeal an order denying
his Motion to Vacate Order Reviving Judgment, which is interlocutory.  In his
notice of appeal, appellant attempts to appeal the interlocutory order pursuant
to section 51.014(a)(7) of the Texas Civil Practice and Remedies Code.  Section
51.014(a)(7) permits a person to appeal an interlocutory order that “grants or
denies the special appearance of a defendant under Rule 120a, Texas Rules of
Civil Procedure[.]”  In appellant’s Motion to Vacate Order Reviving Judgment he
alleged the trial court lacked jurisdiction to revive a judgment against him
because appellee failed to obtain a writ of scire facias within the time
prescribed by law.  Appellant did not file a special appearance under Rule 120a,
nor did the trial court rule on the issue of personal jurisdiction over
appellant.
On December 7, 2010, appellee filed a motion to
dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).  Appellee’s motion is
granted.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Anderson, Seymore, and McCally.